Citation Nr: 0507394	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The appellant served on active duty from July 1942 to October 
1945.  This appeal comes properly before the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).


FINDING OF FACT

The appellant's left ear hearing loss is manifested by level 
III hearing acuity, and his right ear hearing loss is 
manifested by level I hearing acuity.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 6.156(a), 3.159, 3.326 (2004).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim if it is 
incomplete.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
applications.


Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the present case, the RO provided the 
appellant the required notice with respect to the issue of 
entitlement to service connection for bilateral hearing loss 
in a letter dated June 2003.  See VAOCGPREC 8-03; 69 Fed. 
Reg. 25180 (2004).

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The appellant was notified of the need for a VA 
examination, and one was accorded him in August 2003.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.

II. Initial Rating of Hearing Loss Disability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from diseases and injuries incurred or aggravated 
in service.  The ratings are intended to compensate, as far 
as can be determined, the average impairment of earning 
capacity resulting from such disease and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2004).

The appellant's service medical records show that as part of 
the pre-enlistment examination in July 1942, the whisper test 
results were 15/15 for each ear.  Upon physical examination, 
the appellant was found to have "normal" ears.  In October 
1945, the appellant was examined upon separation from 
service.  The examiner noted that the appellant had no ear 
diseases or defects, and was physically qualified for an 
honorable discharge.  The whisper test and spoken word test 
were both conducted; results for both tests were 15/15 for 
each ear.

In October 2002, an audiogram was conducted by a private 
audiologist.  No average puretone decibel loss figures were 
stated; instead, the results were charted.  The audiologist 
noted the speech recognition ability percentage of 80 percent 
in the right ear, and 64 percent in the left ear.  A letter 
accompanying these results stated that the appellant had been 
seen for hearing loss by this audiologist since 1993.  At 
that time, an audiogram revealed moderate to severe high 
frequency sensorineural hearing loss, with speech reception 
thresholds of 25 decibels in the right ear and 30 decibels in 
the left ear.  The audiologist also notes that the October 
2002 audiogram was his last audiological evaluation of the 
appellant, the results of which were similar to those of the 
1993 audiological evaluation.  He concluded that the high 
frequency hearing loss could have been caused by acoustic 
trauma the appellant experienced in service.

A VA audiological examination was conducted in August 2003.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
50
65
LEFT
30
40
60
75
90


The average puretone decibel loss at the above frequencies 
was reported as 51 decibels for the right ear and 66 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 90 
percent in the left ear.  During this examination, the 
appellant reported having been an aircraft mechanic while in 
service and was exposed to extremely loud noise from fighter 
aircraft engines in close proximity.  As a civilian, he 
worked for a telecommunications company, with minimal noise 
exposure.  He reported not experiencing any recreational 
noise exposure.  The examiner opined that the appellant's 
hearing loss was likely related to the acoustic trauma he 
experienced in service.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by puretone audiometric tests.  To evaluate the degree of 
disability from service-connected defective hearing, the 
Rating Schedule establishes eleven levels of impaired 
efficiency numerically designated from level I to level XI.  
Level I represents essentially normal audio acuity with 
hearing loss increasing with each level to the profound 
deafness represented by level XI.  38 C.F.R. § 4.85, Tables 
VI, VII (2004).  

In this case, the findings of the most recent VA examination 
in August 2003 show a level I hearing acuity in the right 
ear, and a level III hearing acuity in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  Under Table VII, a 
noncompensable evaluation is assigned for the degree of 
impairment demonstrated.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

The rating criteria also provide for rating exceptional 
patterns of hearing impairment under the provisions of 38 
C.F.R. § 4.86 (2004).  The appellant's test results do not 
meet the requirements of this section as the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) does not equal 55 decibels or 
more, nor is the puretone threshold 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for bilateral 
hearing loss, as of the date of receipt of the appellant's 
claim, i.e., June 13, 2003.  See 38 C.F.R. § 3.400 (2004).  
After review of the evidence, there is no medical evidence of 
record that would support a compensable rating at any time 
subsequent to the date of receipt of the appellant's claim.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes the appellant's argument that questions why 
his audiologist and others recognize his hearing loss, but 
the VA has not granted him compensation benefits.  The Board 
acknowledges that both the appellant's private physician and 
the VA examiner agree that the appellant has hearing loss, 
and have causally related it to the appellant's military 
service.  However, a determination that a claimant has 
hearing loss related to his military service, and the 
designation of a compensable evaluation for that hearing loss 
are two separate issues.  At present, although hearing loss 
is shown by the evidence of record, the documented levels of 
hearing loss do not merit a compensable rating.  The 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria, as 
stated in 38 C.F.R. § 4.85.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  However, in the future, were the 
appellant's hearing loss to further decline, he could apply 
for an increased, and therefore a compensable, rating at that 
time.  His hearing loss would then be reevaluated, using the 
most recent audiological evaluation results.

After a thorough review of the evidence of record, the Board 
finds that the criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


